DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application has been examined.  Claims 1-20 are pending.
The prior art submitted on 11/22/19 and 5/21/21 has been considered.

Claim Interpretation

2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a
combination may be expressed as a means or step for performing a specified
function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 5-6, 11-12, and 16-18 interpreted under 35 U.S.C 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).


invoked is rebutted when the function is recited with sufficient structure, material,
or acts within the claim itself to entirely perform the recited function.
Absence of the word “means’ (or “step for’) in a claim creates a rebuttable
presumption that the claim element is not to be treated in accordance with 35
U.S.C 112) (pre-AJA 35 U.S.C. § 112, sixth paragraph).  The presumption that
35 U.S.C 112(f (pre-AJA 35 U.S.C. § 112, sixth paragraph) is not invoked is
rebutted when the claim element recites function but fails to recite sufficiently
definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”)
are presumed to invoke § 112(f) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for’’) are
presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
As per claims 5, and 6. claim limitation “means” has been interpreted under
35 U.S.C 112) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a
non-structural term “means” coupled with functional language “corresponding to the plurality of objects”, and “measuring” without reciting sufficient structure to 
As per claims 11, and 12. claim limitation “means” has been interpreted under 35 U.S.C 112) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “generating”, and “measuring” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
As per claims 16-18. claim limitation “means” has been interpreted under 35 U.S.C 112) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “measuring“, generating” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C 112(f) or pre-AJA 35 U.S.C. §
112, sixth paragraph, claims 5-6, 11-12, and 16-18, are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalent thereof.
A review of the specification shows that the following appears to be the
corresponding structure described in the specification for the 35 U.S.C. 112() or

If applicant wishes to provide further explanation or dispute the examiner’s
interpretation of the corresponding structure, applicant must identify the
corresponding structure with reference to the specification by page and line
number, and to the drawing, if any, by reference characters in response to this
Office action.
If applicant does not intend to have the claim limitation(s) treated under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend
the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim
recites/recite sufficient structure, material, or acts for performing the claimed
function to preclude application of 35 U.S.C. 112() or pre-AIA  35 U.S.C. 112,
sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary
Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for
Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9,
2011).

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention
is directed to non-statutory subject matter.
As for claim 10, applicant recited claim limitation regarding, "a
computer-readable recording medium ..." is directed to a non-statutory matter.  It is
noted that the broadest reasonable interpretation of a claim drawn to a computer
readable recording medium (also called machine readable recording medium and other such variations) typically covers forms of non-transitory tangible medium and transitory propagating signals per se in view of the ordinary and customary
meaning of computer readable recording medium, particularly when the
specification is silent.  See MPEP 2111.01.  When the broadest reasonable
interpretation of a claim covers a signal per se, the claim must be rejected under 35
U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d
1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.  A claim drawn to such a computer readable medium that covers both transitory and non-Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
4.	Claims 1-9, and 11-20 are allowable.
					Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Guo et al. (US 2016/0103484 A1)
	. Khaderi et al. (US 2017/0290504 A1)
	. Wierich (9743002)
	. Edwin et al. (US 2017/0124928 A1)
	. Handcock et al. (US 2017/0078447 A1)
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALENA TRAN/Primary Examiner, Art Unit 3664